D. C. Riley, J.
(concurring in part; dissenting in part). I concur with my colleagues to the extent Judge Kaufman’s opinion interprets MCLA 500.7925; MSA 24.17925 as excluding attorney fees from the statutory definition of "[c]overed claims”. Beyond that, I am troubled.
If "[a]n informed judiciary * * * [should] be wary of setting up attorneys as a privileged class, divorced from the risks endured by those unable to call themselves 'professionals’ ”, it would seem to follow from the majority opinion that "claims adjusters, investigators and other integral components of the claims settlement process” would likewise be entitled to remuneration for their work on "claims unsettled at the time of insolvency”.
Whether the majority’s decision is read narrowly to apply solely to attorneys or expansively to include others in the claims settlement process, I perceive no statutory authority for such judicial largesse. Thus, to the extent the majority’s "practical modification” affords recovery for claims "not neatly wrapped up prior to the insurers’ insolvency”, I dissent.